                       Case 20-50548-CSS               Doc 34-1       Filed 08/10/21       Page 1 of 1

                                                    Notice Recipients
District/Off: 0311−1                      User: admin                         Date Created: 8/10/2021
Case: 20−50548−CSS                        Form ID: van447                     Total: 4


Recipients of Notice of Electronic Filing:
aty         Kevin Gross         gross@rlf.com
aty         Michael Joseph Joyce           mjoyce@mjlawoffices.com
                                                                                                             TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Art Van Furniture, LLC        6500 East 14 Mile Road      Warren, MI 48092
md          Kevin Gross        Richards, Layton and Finger, P.A.     One Rodney Square      920 North King
            St.      Wilmington, DE 19801
                                                                                                             TOTAL: 2
